Citation Nr: 1430342	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  00-16 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD), prior to January 8, 2008.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU), prior to January 8, 2008.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran had active service from June 1969 to June 1971 and from October 1974 to June 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2000 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

The Veteran was originally granted service connection for PTSD in a May 1998 rating decision.  A 50 percent disability rating was assigned.  The Veteran did not appeal this decision. 

In the above-mentioned April 2000 rating decision, the RO continued the 50 percent disability rating assigned to the Veteran's PTSD.  The Veteran subsequently perfected an appeal of this decision. 

In August 2000 and January 2004, the Veteran requested to appear at a hearing before the Board.  By written correspondence dated in April 2004, the Veteran's representative canceled the hearing.  Thus, no action in this regard is warranted.  See 38 C.F.R. § 20.704(e) (2013).

The Board issued a decision in May 2005, which denied the Veteran's claim for an increased disability rating for his service-connected PTSD.  He appealed to the U.S. Court of Appeals for Veterans Claims (Court). 

In May 2006, the Veteran's representative and VA's Office of General Counsel , representing the Secretary of VA, filed a Joint Motion for Remand (Joint Motion) requesting that the Court vacate the May 2005 Board decision that denied the Veteran's claim for an increased disability rating and remand the case for readjudication in compliance with directives specified.  The Court issued an Order in June 2006, granting the joint motion and returned the case to the Board.

In September 2006 and November 2007, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development of the record, in order to ensure due process and compliance with the directives specified in the Joint Motion, to include adjudication of entitlement to a TDIU.  In a March 2008 rating decision, the RO increased the Veteran's PTSD disability rating to 100 percent.  An effective date of January 8, 2008 was assigned based on a VA examination report of the same date.  The Veteran, through his representative, indicated continued dissatisfaction with the effective date of the 100 percent disability rating and continued to argue that the Veteran was entitled to a TDIU.

In October 2009, the Board again remanded the case to the AOJ to adjudicate the issue of entitlement to a TDIU.  In the above-mentioned February 2010 rating decision, the RO denied the Veteran's claim for entitlement to TDIU.

In a July 2011 decision, the Board increased the Veteran's evaluation for service-connected PTSD from 50 percent to 70 percent for the entirety of the appeal period (from March 23, 2000 to January 7, 2008) and granted a TDIU from January 8, 2008, to the present.  These partial allowances were implemented by the RO in an August 2011 rating decision.

The Veteran subsequently appealed to the Court the portions of the July 2011 Board decision which denied (1) an evaluation in excess of 70 percent prior to January 8, 2008, and (2) entitlement to a TDIU prior to January 8, 2008.  In a November 2012 Order, the Court vacated those portions of the July 2011 Board decision and remanded the matters to the Board for development consistent with the parties' November 2012 Joint Motion.  Also, in the November 2012 Joint Motion, the parties agreed that they did not wish to disturb the portions of the July 2011 Board decision which (1) granted a 70 percent evaluation for service-connected PTSD, prior to January 8, 2008, and (2) granted a TDIU from January 8, 2008.

In October 2013, the Board remanded the case to the AOJ for further evidentiary development.  The case has now returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, from March 23, 2000 through January 7, 2008, the Veteran's service-connected PTSD has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The evidence of record demonstrates that, throughout the rating period on appeal, from March 23, 2000 through January 7, 2008, the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent for PTSD, prior to January 8, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a TDIU, from March 23, 2000 through January 7, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in September 2006 satisfied the duty to notify provisions with respect to increased ratings, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  The issues were readjudicated thereafter.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service VA treatment records, as well as his records from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the Board's October 2013 remand, the RO attempted to obtain the Veteran's Vocational and Rehabilitation records from 1998.  However, the Vocational and Rehabilitation department responded in October 2013 that these records have been destroyed in August 2011.  In a March 2014 letter, the Veteran was notified of the unavailability of these records and asked to submit any records in his possession.  However, no response has been received to this date.  Under these circumstances, the Board finds that there has been substantial compliance with the directives of the October 2013 remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The RO also provided the Veteran appropriate VA examinations in March 2000, December 2000, November 2003, and January 2008.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that these examinations were adequate as the examiners discussed the history of the Veteran's PTSD, conducted a clinical examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD, prior to January 8, 2008, is currently evaluated as 70 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411.  Ratings are assigned according to the degree of occupational and social impairment resulting from manifestations of the disability at issue.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  A GAF score of 11 to 20 indicates that the examinee is in some danger of hurting self or others or occasionally fails to maintain minimal personal hygiene or gross impairment in communication.  A GAF score of 1 to 10 indicates persistent danger of severely hurting self or others or persistent inability to maintain minimal personal hygiene or serious suicidal act with clear expectation of death.  See also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994).

The Veteran contends that he is entitled to an evaluation in excess of 70 percent for PTSD, prior to January 8, 2008.  The Veteran was seen for a routine VA examination on March 23, 2000.  In an April 2000 rating decision, the RO denied an increased evaluation for the Veteran's PTSD.  The Veteran submitted a June 2000 notice of disagreement with the rating decision.  In an increased-rating claim the rating period for adjudication is from one year before the claim was filed.  See 38 C.F.R. § 3.400(o)(2) (2013).  As the March 23, 2000 VA examination was not performed pursuant to a claim, but rather as a routine procedural matter, the rating period on appeal is from March 23, 2000 through January 7, 2008.  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability.

Based on a thorough review of all of the evidence of record, the Board finds that the functional impairment resulting from PTSD most closely approximates the criteria for a 70 percent disability rating throughout the rating period on appeal.  38 C.F.R. § 4.7 (2013).  In reaching this determination, the Board finds it significant that the March 2000, December 200, and November 2003 VA examiners, who conducted a comprehensive psychiatric assessment of the Veteran, diagnosed PTSD, and estimated that his GAF scores were 50, which are indicative of serious symptoms or serious impairment in social or occupational functioning, such as no friends, unable to keep a job.  In particular, the March 2000 VA examiner found the Veteran had PTSD of a moderate degree, characterized by depressed mood, with disturbed sleep, nightmares, depression, flashbacks, anger, and poor control of anger.  The VA examiner noted that the Veteran had a GAF score of 50 resulting in occupational and social impairment with reduced reliability and productivity due to his symptoms of panic attacks, impaired judgment, impaired abstract thinking, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  The December 2000 VA examiner found that the Veteran had PTSD of a moderate degree with a GAF score of 50.  His depression was not bad enough to include suicidal thoughts.  The VA examiner noted that he was able to maintain personal hygiene and basic activities, although his level of activity in the household was marginal.

Based on the above, the Board finds that functional impairment comparable to total social and occupational impairment solely due to his PTSD has not been shown at any time during the rating period on appeal from March 23, 2000 through January 7, 2008.

The Veteran has shown be alert, fully oriented with coherent and logical speech and his behaviors were noted as appropriate at all of his VA examinations and VA treatment sessions.  

While the record reflects the Veteran had significant difficulties with controlling anger, it is not shown to have resulted in persistent danger to hurt the Veteran or others.  At the March 2000 VA examination, the Veteran described that he has an extremely "short fuse" and gets very angry fast, and that he had a huge fight with his daughter the previous night.  In an April 2000 VA treatment record, the Veteran admitted to "taking anger fits," sometimes throws things.  However, he stated fits occur in context of family interactions and they are not unprovoked.  On mental status examination, he was under current of anger but he denied feeling it, stated he felt docile.  He also denied suicidal or homicidal ideation.  No psychosis was shown.  At a May 2000 VA treatment, the Veteran was seen for anger management and he stated anger has to be provoked.  He reported incidents of hitting his wife once and recently throwing a phone at his daughter who kept pestering him while he was on the phone.  At the December 2000 VA examination, he reported that earlier during the year he was upset with his daughter and he threw a telephone across the room at her, leaving a hole in the wall near where she was standing.  He has done nothing that severe since that time.  He also reported when he goes out to eat he has to sit in a corner, which was associated with a fantasy in his own thoughts that he might "go postal" and strike out violently toward anyone around him.  He related he sensed a possibility of becoming violent.  However, the Veteran denied any suicidal or homicidal thoughts or feeling violent.  Similarly, at the November 2003 VA examination, the Veteran denied any current suicidal or homicidal thoughts or plans and denied feeling violent.

Persistent delusions or hallucinations were also not shown.  At the March 2000 VA examination, the Veteran denied any auditory hallucinations but reported occasionally hearing the voice of his mother who died two years ago calling his name.  The December 2000 VA examination report reflects that the Veteran reported a growing paranoid feeling of anxiety, and feeling that someone was following him.  However, the VA examiner noted that there is nothing delusional about this thought, no fixed delusional belief that he is being persecuted or about to be attacked, just a hypervigilant, apprehensive sense of danger.  In a July 2006 VA treatment report, the Veteran reported having not had any more panic attacks.  

Throughout the record, the Veteran consistently denied symptoms of suicidal ideation, or any obsessional rituals which interfere with routine activities and his speech was normal.  The record is devoid of any evidence of neglect of personal appearance and hygiene, or severe symptoms of memory loss.  The March 2000 VA examination report reflects that the Veteran's memory was intact for the recent and remote past and his speech was normal; concentration was good.  The December 2000 VA examination report stated that the Veteran's depression was not bad enough to include suicidal thoughts.  He was able to maintain personal hygiene and basic activities, although his level of activity in the household was marginal.  He was completely oriented, and there were no obvious disturbances or disorders of his thinking or speech.  The Veteran denied suicidal or homicidal ideation at the April 2000, November 2003, December 2005, November 2006, and September 2007 VA mental health treatment sessions.

In his April 2011 opinion, Dr. Michael L. Cesta stated that the Veteran consistently described having persistent flashbacks, hypervigilance and bizarre behavior in the presence of other people, which would qualify as "gross impairment in thought process or communication."  However, at the March 2000 VA examination, the Veteran reported nightmares and flashbacks about once or twice a week.  At an August 2002 VA mental health treatment session, the Veteran reported having occasional flashbacks.  Thus, the frequency of the flashbacks reported by the Veteran in his treatment records actually does not approximate "persistent" flashbacks.

Dr. Cesta's finding is also contradicted by the aggregate findings of the March 200, December 2000, and November 2003 VA examiners that there is no evidence of gross impairment in thought processes or communication.  Although the Veteran reported symptoms of spatial disorientation at the March 2000 VA examination, he described such symptoms in the context of experiencing his nightmare and flashbacks.  In fact, the Veteran was found to be oriented to time, place and person at all of his VA examinations.  The December 2000 VA examiner noted that the Veteran occasionally responded with some appropriate humor as they discussed things.  Similarly, the Veteran's VA treatment records do not indicate that he had gross impairment in thought processes or communication or grossly inappropriate behavior.  Mental status examination in November 2002 revealed that he was clear, coherent and logical, and had good insight and judgment.  A November 2006 VA treatment record indicates that the Veteran's judgment was excellent.  In an April 2007 VA treatment report, he was alert and well-groomed, and displayed pleasant and appropriate behavior, normal affect and speech, coherent thought process, intact cognition, insight and judgment, with no hallucinations or delusions.  A September 2007 VA treatment also stated that there was no cognitive impairment.  Based on the foregoing evidence, the Board finds that the clinical evidence prior to January 8, 2008 clearly did not show gross impairment in thought processes or communication.  See Rucker v. Brown, 10 Vet. App. 67 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

In this regard, Dr. Cesta disagreed with the Veteran a GAF score of 50 assigned by each of VA examination reports dated in 1998, 2000, and 2003, and stated it was significantly elevated beyond his realistic capacity to function.  Dr. Cesta notes that "[w]hen a person is threatening to other people, has persistent thoughts of violence, has periods of disassociation, persistent flashbacks, nightmares, and a refractory mental illness, their GAF scores are not anywhere near 50.  [The Veteran's] GAF score was far closer to 35 or 40 since his discharge from active duty service."  However, as discussed above, the clinical evidence of record, dated prior to January 8, 2008, including all of the Veteran's VA examination reports and ongoing treatment records, do not show that the Veteran was threatening to other people, had persistent thoughts of violence, or had periods of disassociation or persistent flashbacks.  As Dr. Cesta's opinions are based on inaccurate facts, they are of discounted probative value, in this respect.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Regarding the Veteran's social functioning, he reported he led a very isolated life style.  The March 2000 VA examination report indicated that he had one close friend, a cousin, and that he could not make friends.  He related that he remained married, but he and his wife did not talk or communicate.  At the November 2003 VA examination, he reported that he did not get along well with his children and did not socialize often.  However, he had one friend whom he visited from time to time.  A July 2006 VA treatment record reflects that the Veteran lived a relatively isolated social existence and he reported having one friend who he sees about every two weeks.  He stated that he spends most of his time alone and has no real interest in doing anything except surviving.  However, the Veteran had been married to his wife since 1973.  Despite the Veteran's socially isolative life style, to the extent he was able to maintain his marital relationship, it was not shown to be destructive to his marriage.  He also has one close friend.  Additionally, the May 2010 letter from his foster brother indicates that they see each other every year and vacation and fish in Ohio.  A November 2006 VA treatment record indicates that the Veteran reported that he recently enjoyed riding a bike with a grandson.  As such, the Board finds that total social impairment due to service-connected PTSD was not shown.

Significantly, the record reflects that the Veteran, in fact, was able to work until July 2002, and the record indicates that he retired due to physical problems.  In particular, at the November 2003 VA examination, the Veteran reported that he began to have difficulty standing up due to arthritis, and he filed for disability.  A May 2002 psychiatric review record for the Veteran's application for SSA benefits reflects that the Veteran's PTSD did not cause total occupational and social impairment.  The examiner noted that the Veteran's PTSD had a mild restriction on activities of daily living.  The PTSD caused mild difficulties in maintaining social functioning and mild difficulties in maintaining concentration, persistence or pace.  There were no episodes of decompensation.

In a July 2010 private medical opinion, Dr. Cesta states that the Veteran's PTSD has been completely disabling since 2002 when he was last capable of working full time.  In an April 2011 private medical opinion, Dr. Cesta opined that the Veteran's PTSD had left him totally disabled since the early 1990s and unemployable since 2002.  As the July 2010 private medical opinion and examination are dated two years following the period under appeal, from March 23, 2000 through January 7, 2008, the Board finds the Veteran's statements at the March 2000, December 2000 and November 2003 VA examination reports to be more probative than the Veteran's statements, as reported in the July 2010 private medical opinion.  The opinion reflects that the Veteran stated that he left his occupation due to his symptoms of PTSD, which had become so profound that he could not function on the job site.  This statement is inconsistent with the other evidence of record more contemporaneous to the time he left his job in 2002.  Specifically, his SSA records, which indicate the Veteran stopped working due to his arthritis.  SSA granted disability benefits due to the Veteran's right knee arthritis status post knee replacement and obesity.  Private treatment records from the First State Orthopaedics also reflect that the Veteran was disabled due to degenerative arthritis of the right foot and knees for various periods of time in 2002.

The November 2012 Joint Motion found that the Board, in its July 2011 decision, failed to provide explanation for discounting the private medical opinions from Dr. Cesta and favoring the evidence of record, including the VA examinations, VA treatment records and SSA records, other than the "contemporaneous" nature of the evidence.  Specifically, the Joint Motion stated that the Board's finding failed because it provided only a general reason for discounting the private medical opinions of record based only on the date the opinions were prepared.  However, it is overlooked that the contemporaneous nature of the evidence is critical in this specific case, because the rating period under appeal is limited to the time period from March 23, 2000 through January 7, 2008.  While the record reflects that the Veteran's psychosocial functioning due to PTSD symptoms progressively deteriorated over time, private medical opinions from Dr. Cesta were based on the clinical examination of the Veteran, two years after the time period in question.  Even if the private opinions were based on the statements by the Veteran as to what his past symptoms were prior to January 8, 2008, the Veteran's statements at the March 2000, December 2000 and November 2003 VA examination reports are more accurate and therefore more credible than his current statements for purposes of ascertaining the severity of the Veteran's PTSD prior to January 8, 2008, as memory fades over time.

Moreover, the Veteran's statements in the medical records generated contemporaneous with the Veteran's SSA disability claim are more credible than his current statements in the private medical opinions prepared contemporaneous with his attempt to obtain increased VA compensation benefits, because self-interest plays a role.  Indeed, the Board observes that the Veteran's statements concerning the reason why he left his job in 2002 have changed over time.  Although the private opinion reflects that the Veteran now states he left his occupation due to his symptoms of PTSD, which had become so profound that he could not function on the job site, this statement is contradicted by his other statements of record.  In particular, at the November 2003 VA examination, the Veteran reported that he began to have difficulty standing up due to arthritis, and he filed for disability.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that in weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant); see also Rucker, 10 Vet. App. at 73 (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also Flynn v. Brown, 6 Vet. App. 500, 503 (1994).

The Veteran submitted May 2010 statements from his wife, brother, foster-brother and sister-in-law.  Lay statements may be competent where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board also finds no reason to doubt the credibility of the lay statements.  The lay statements are consistent with the VA examination reports of record.  The Veteran's wife noted that the Veteran is always watchful in public places and that a loud noise, a strange-sounding voice, a smell or a view out a window will trigger an anxiety attack.  She reported that he would not go to some family functions.  She also noted that the Veteran's personal habits are sometimes "slack" and that he says that if he is staying home he does not need to shower, shave, or change his clothes.  The Veteran's brother and sister-in-law also reported that he has seen the Veteran experience panic attacks.

Although the degree of the Veteran's PTSD symptomatology prior to January 8, 2008 had been variously described as mild to severe by the treating clinicians, the Board does not doubt that the Veteran had severe PTSD, for which reason a 70 percent evaluation has been granted for this period.  However, the evidence did not demonstrate that the Veteran's PTSD alone caused total occupational impairment.

As such, the evidence does not support a finding of total occupational and social impairment that is the criteria for a 100 percent rating for PTSD.  Accordingly, considering evidence in totality, the Board finds that the Veteran's disability picture more nearly approximates the criteria for the 70 percent disability rating, and therefore the 70 percent rating is the appropriate rating in this case.  38 C.F.R. § 4.7.

This issue has been reviewed with consideration of whether staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, there is no evidence of record that would warrant a rating in excess of 70 percent for his PTSD during the rating period on appeal.  As such, further staged ratings are not for application.  See Hart, 21 Vet. App. at 505.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected PTSD.  See Thun, 22 Vet. App. at 115.  The Veteran's PTSD is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  When comparing the Veteran's psychiatric symptoms and social and occupational impairment with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the currently assigned 70 percent rating and he does not have symptoms associated with this disability that have been unaccounted for by the currently assigned schedular rating.  See id.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from PTSD with the pertinent schedular criteria does not show that his service-connected PTSD presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's PTSD.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

TDIU

The record reflects that the Veteran has been unemployed since July 2002.  A TDIU has been established effective from January 8, 2008.  However, the Veteran contends that he was totally disabled by reason of his service-connected disabilities long before January 8, 2008.

TDIU is warranted when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

During the rating period on appeal from March 23, 2000 through January 7, 2008, service connection was in effect for PTSD with alcohol abuse, assigned a 70 percent rating; residuals of a shell fragment wound of the dorsum of the right hand, rated as 10 percent disabling; a deviated septum with headaches, rated as 10 percent disabling; residuals of a right ankle sprain, rated as 10 percent disabling; residuals of a shell fragment wound of the right shoulder, rated as noncompensable; residuals of a shell fragment wound of the left thigh and buttocks, rated as noncompensable; and malaria, rated as noncompensable.  The Veteran's combined rating was 80 percent.  38 C.F.R. § 4.25.  Thus, he met the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, the evidence must still show that he was unable to pursue a substantially gainful occupation due to his service-connected disabilities.

On his TDIU application (VA Form 21-8940), received in February 2010, the Veteran indicated that he had a 12th-grade education.  The Veteran indicated that he last worked at a factory in July 2002 and that he left his job because of his disability.  Records from the SSA indicate that he is receiving SSA disability benefits for osteoarthritis and allied disorders, and obesity.

In this case, applying the doctrine of reasonable doubt, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran is unable to follow a substantially gainful occupation due to his service-connected disabilities, throughout the rating period on appeal from March 23, 2000 through January 7, 2008.

To that effect, in a July 2010 private opinion, Dr. Cesta opined that the Veteran's PTSD had completely disabled the Veteran since at least July 2002.  Dr. Cesta noted that the Veteran chose to work the third shift at the factory to avoid any interactions with other people, which was a classic sign and symptom of PTSD.  Dr. Cesta noted that it was originally described that the Veteran left his position in a container factory secondary to arthritis.  On more detailed questioning, the Veteran described the actual reasons he left his occupation were more associated with his symptoms of PTSD, which had become so profound that he could not function on his job site.  The Veteran described, although he had significant disability from arthritis, the pervasiveness of his flashbacks, nightmares, hypervigilance, social isolation and the inability to tolerate any other human contact lead to his retirement, and subsequent profound isolation from others.  Dr. Cesta stated that the Veteran's mental status examination was profoundly impaired, marked by speech that was decreased in rate tone and volume.  The Veteran's mood was depressed and tearful.  The Veteran had circumstantial, tangential and obsessive thinking regarding his active duty service. Dr. Cesta opined that there is no question he has PTSD that has left him totally disabled for an extended period of his life, at least since the early 1990s, and he was totally unemployable secondary to PTSD since at least 2002.

In an April 2011 opinion, Dr. Cesta stated that during the timeframe of 2004 through 2008, but in reality far earlier, the Veteran was experiencing persistent recurrent and intrusive distressing recollections of events associated with his active-duty service including atrocities of war, severe psychological and physical reactivity, social isolation, and dissociation, all severe symptoms of PTSD.  He opined that the Veteran was not able to function on any job site.  Dr. Cesta also noted that there was ample documentation of Veteran's profound social isolation, and his inability to engage with others in a reasonable and appropriate fashion.

As discussed above, the Board finds that the evidence did not demonstrate that the Veteran's PTSD alone caused total occupational impairment.  Concerning this, a November 2003 VA mental disorders examination report stated that before the Veteran left his job in May 2002, he had worked as a factory worker on full time basis for twelve and a half years but he began to have difficulty standing up due to his arthritis; he filed disability and had been receiving benefits.

Furthermore, while the record reflects that the Veteran stopped working in 2002 due to difficulty standing up due to his arthritis, an August 2002 VA joints examiner, who diagnosed post traumatic arthritis of the right ankle with residual pain and restriction of motion, stated that this condition would cause a mild-to-moderate degree of impairment of function with prolonged standing and walking.

The Board notes that marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  The standard, as in this case, is whether a particular job is realistically within the physical and mental capabilities of the claimant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991) (noting that substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage).  The Board notes that the Veteran has received no education beyond high school, and it appears that any gainful employment he could be engaged in, such as working in a factory, would involve physical labor and at least some contact with people.  The competent clinical evidence indicates that the Veteran would be unable to perform such duties or employment with comparable duties due to the symptoms of his service-connected disabilities.  Further, there is no contradicting competent evidence in the file indicating that the Veteran is capable of performing even general employment, and what such employment would entail.

Accordingly, considering the lay statements, as well as the medical evidence of record regarding the severe mental functional impairments exhibited by his service-connected PTSD and the physical limitation caused by his right ankle disability, as well as his educational and employment history, the Board finds that the Veteran has been unable to follow a substantially gainful occupation consistent with his education and occupational experience, due to his service-connected disabilities, throughout the rating period on appeal from March 23, 2000 through January 7, 2008.  Accordingly, a TDIU is warranted from March 23, 2000 through January 7, 2008.  Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD, prior to January 8, 2008, is denied.

Entitlement to a TDIU, from March 23, 2000 through January 7, 2008, is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


